Citation Nr: 0918883	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-40 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hemorrhoids, 
mild, also claimed as a bowel disorder, and if so, whether 
entitlement to service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1952 to December 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In April 2009 the Veteran testified before the undersigned 
Veterans Law Judge and that transcript has been incorporated 
into the record.  At this hearing the Veteran submitted 
additional evidence with a signed waiver of RO consideration.     

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In a November 1983 rating decision, the RO denied 
entitlement to service connection for hemorrhoids.    

2.  The evidence added to the record since November 1983 is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for hemorrhoids, mild, claimed as a 
bowel disorder.

3.  The competent, credible evidence does not demonstrate a 
nexus between the Veteran's fecal incontinence condition, 
claimed as mild hemorrhoids and as a bowel disorder, and any 
in-service hemorrhoid surgery.   





CONCLUSIONS OF LAW

1.  The November 1983 rating decision, which denied the 
Veteran's claim for entitlement to service connection for 
hemorrhoids, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence received subsequent to the November 1983 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
hemorrhoids, mild, claimed as bowel disorder, have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  A fecal continence condition, claimed as hemorrhoids, 
mild and as a bowel disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

It is noted that establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

The evidence of record at the time of the November 1983 
rating decision denying the Veteran's claim of entitlement to 
service connection for hemorrhoids consisted of his November 
1954 separation Report of Medical Examination; the Veteran's 
1983 claim listing "problems with bowels due to hemaroid 
[sic] surgery - 1953"; private treatment records from a 
private clinic in Manchester, Kentucky; an August 1983 
notation that no (service) medical records were on file, fire 
related; a GSA form, dated stamped on the reverse as received 
by the RO in both August 1983 and September 1983, bearing a 
handwritten notation that the Veteran had had two hemorrhoid 
operations in 1952; an August 1983 VA psychiatric 
examination; and an August 1983 VA general medical 
examination.          

The November 1983 rating decision denied a grant of service 
connection finding that the 1954 separation examination made 
no mention of any problems with hemorrhoids or other rectal 
condition and that the balance of the separation examination 
was negative for other disabilities.  No basis for service 
connection for hemorrhoids was shown.  Notice of the 
determination was issued to the Veteran that same month.  The 
Veteran did not appeal.

Since the November 1983 rating decision, the evidence 
consists of years of correspondence between the Veteran and 
the RO regarding his income and dependents, which included 
years of signed VA Forms 21-0515; statements by the Veteran 
and his wife dated 1992 regarding their income and marital 
status; and a February 1997 statement signed by the Veteran 
regarding his dependents and marital status.     

With his current claim, submitted June 2006, seeking a grant 
of service connection for disorder of bowels the record 
contains the Veteran's undated statement, received at the RO 
August 2006, from Ms. M., a private hospital Nurse 
Practitioner; VA treatment records from 2002 to 2008; a 
February 2008 statement from the Veteran; private treatment 
records from K. I. Health Center; the Veteran's April 2009 
testimony as well as the testimony of his spouse; and a 
written April 2009 statement by the Veteran's spouse.

The statement from the Nurse Practitioner as well as the 
written statement by the spouse and her testimony before the 
Board were evidence not previously before agency decision 
makers and are not cumulative or redundant of evidence 
associated with the claims file at the time of the November 
1983 denial.  As such, they are "new" as contemplated under 
38 C.F.R. § 3.156(a).  Furthermore, because the evidence of 
the spouse's statements and testimony suggests that the 
Veteran underwent hemorrhoid surgeries and experienced bowel 
related symptoms while in service and continuously after 
service and the nurse practitioner's statement also links the 
Veteran's current fecal incontinence to his surgery in 
service, the evidence relates to an unestablished fact 
necessary to substantiate the claim and is found to raise a 
reasonable possibility of substantiating the claim.  For 
these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the Veteran's 
claim of entitlement to service connection for hemorrhoids, 
mild, claimed as bowel disorder, is reopened.  The claim will 
be adjudicated de novo.


Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

The Veteran's contention, as expressed in both the 1983 
("problem with bowels due to hemorrhoid surgery, 1953") and 
2006 ("disorder of bowels") claims, remains that as a 
result of difficulty with his bowels and hemorrhoid surgery 
in-service, he has experienced continuous symptoms, including 
fecal or stool incontinence. 

Of the Veteran's service treatment records, only the November 
1954 Report of Medical Examination, prepared for his 
discharge, is available for review.  A review of the report 
finds the anus and rectum were considered clinically normal.  
The section for summary of defects and diagnosis indicates 
only that the Veteran had tattoos on both arms, forearms and 
lower legs and that he was missing certain teeth.  There was 
no comment or complaint regarding hemorrhoids or 
incontinence.  The Veteran was discharged from service in 
December 1954.

There are no VA treatment records for this period.  Private 
treatment reports from a clinic in Manchester, Kentucky, for 
1982 to 1983 indicate treatment for the Veteran's diabetes, 
but contain no mention of hemorrhoids, blood in urine, or 
fecal incontinence.  

Following his June 1983 claim which sought service connection 
for a variety of conditions, the Veteran was afforded two VA 
examinations.  The July 1983 VA general medical examination 
noted the subjective complaints of being "bothered" by a 
hemorrhoid operation since 1953 and having "problems" from 
hemorrhoid surgery.  The examiner considered the Veteran's 
genito-urinary system and noted his prostate was boggy, there 
were no masses, few external hemorrhoids, questionable 
internal hemorrhoids and no pain.  The examiner made no 
diagnosis in reference to these findings.  The Veteran was 
also afforded an August 1983 VA psychiatric examination.  
Relevant from this examination is the recorded description of 
the Veteran's life and problems.  The Veteran described 
having symptoms of anxiety and tension with an onset of 1955, 
six months after discharge.  He described vomiting frequently 
if he became worried and described his employment history and 
recreational activities.  Neither examiner recorded any 
complaint of fecal incontinence.  The RO denied the claim for 
hemorrhoids in November 1983.

While correspondence continued between the RO and the Veteran 
regarding his pension benefits, the Veteran made no other 
claims and submitted no other medical treatment reports until 
his current claim in June 2006.  Along with this June 2006 
claim for "disorder of bowels", the Veteran submitted a 
statement that his bowl movement disorder was still 
uncontrollable.  

The Board has reviewed the Veteran's VA treatment records, 
spanning from November 2002 to October 2008, as contained in 
the record.  In March 2003 progress note for the evaluation 
of his diabetes, the Veteran denied melena, BRBPR (bright red 
blood per rectum), diarrhea, constipation, hematuria, and 
dysuria.  In January 2004, seeking another evaluation of his 
diabetes, the Veteran again denied melena, BRBPR, dysuria, 
hematuria, diarrhea, and constipation.  The subjective 
complaint pertained to right wrist pain and the notation 
indicated the Veteran "has no other complaints besides the 
wrist pain."  In August 2004 the Veteran telephoned 
regarding a complaint of urinating red urine twice that day.  
Following up a few days later in the urology clinic, the 
Veteran reported his urine later became clear, that he had no 
history of kidney stones, and felt well.  Upon examination, 
the rectal prostate left pole was firmer than the right pole, 
and there was no discrete nodule.  The assessment was resolve 
hematuria.  A September 2004 Urology consult noted the prior 
complaint of gross hematuria and that there had been none 
since.  The Veteran denied any prior history of lithiasis 
(kidney stones), prostate or bladder troubles.  In December 
2005 the Veteran sought evaluation of his diabetes and the 
notation indicated the Veteran reported he was feeling well 
overall, denied any new complaints, no new symptoms, and no 
new problems.  

A June 2006 treatment note regarding an appointment for the 
evaluation of his diabetes contains the first VA complaint of 
the Veteran experiencing fecal incontinence.  The Veteran 
reported that he had had surgery on his rectum in service and 
had had fecal incontinence since that time.  The Veteran 
reported his service treatment records had been destroyed in 
a fire.  He also stated his fecal incontinence had worsened 
and he now wanted to be evaluated.  He stated it was a 
constant problem for him and it was now very frustrating.  
The Veteran was directed to general surgery for an 
evaluation. 

The results of a colonoscopy were noted in August 2006.  The 
colonic mucosa was entirely normal.  There were no masses or 
polyps; the visualized colonic segments were normal and 
revealed no evidence of hemorrhoids, polyps, masses, mucosal 
abnormalities, vascular malformations or diverticular 
disease.  In a September 2006 general surgery procto 
procedure note, the Veteran's history was recorded of anal 
incontinence since an operation for hemorrhoids in 1952 for 
"some anal problem."  The notation continued that the 
Veteran had been operated on again in 1953, and since then he 
had been incontinent - "unable to control diarrhea, 
partially able to control formed BMs, and unable to control 
flatus."  The Veteran further reported that in 1983 he had 
been given a disability rating for anxiety and back problems, 
but not for anal incontinence because he had been told the 
records were missing.  Upon objective examination, the 
examiner noted a somewhat patulous anus with scarring.  The 
examiner noted the Veteran was able to hold enema against 
cough and leisurely proceed to a bathroom for evacuation.  
The Veteran was taught anal muscular exercises and anal canal 
cleaning and told to return in 3 months to assess progress. 

In December 2006 the Veteran returned to the ambulatory 
surgery/proctoc clinic for bowel incontinence.  The physician 
conducted another digital and visual examination.  The 
Veteran continued to have weak anal sphincter.  The Veteran 
was again instructed in muscle strengthening exercise and 
anal cleansing and asked to return in 6 months.  In an 
addendum to the December 2006 entry the Veteran reported the 
anal muscular exercises were helping him as was the anal 
cleansing.  Despite improvement, the Veteran reported not 
being certain he would be able to hold a diarrhea, though he 
had not had one since his last visit to that procto clinic.  
The Veteran continued to seek VA treatment for other 
conditions, but there were no more treatment records for 
bowel/fecal incontinence, though he sought treatment in 2008 
for constipation.    

The record also contains private treatment records from the 
same hospital affiliated with the nurse practitioner, whose 
statement will be discussed below.  Only one record, dated 
August 2006, referred to stool incontinence.  The other 
records pertained to other conditions.  This August 2006 
record noted the Veteran sought an evaluation for stool 
incontinence.  The Veteran reported experiencing an episode 
of bright red bleeding, being diagnosed with hemorrhoids and 
having surgery in 1952.  The Veteran further reported 
following this 1952 surgery, he was unable to move his bowels 
for days, he had more surgery, and then had to have his anus 
"recreated."  After the second surgery he has lacked the 
ability to control his bowel movements, which has 
significantly impacted his way of life; he always felt 
foolish.  

The Board finds that no competent, credible evidence of 
record causally relates the Veteran's current fecal/stool 
incontinence, claimed as hemorrhoids and bowl disorder, to 
active service. 

The Veteran submitted an undated statement by a private nurse 
practitioner.  This statement was received by the RO in 
August 2008 and on the letterhead of the private hospital, 
K.I. Health Center, from which came the only private 
treatment records for fecal/stool incontinence.  While the 
nurse practitioner refers to the Veteran's stool incontinence 
as a "longstanding issue" for the Veteran, she clearly 
repeats the information given in the August 2008 private 
treatment record described above.  The nurse practitioner 
does not say how long she has treated the Veteran, for what 
condition, her own specialty of practice or how she 
determined the Veteran had been suffering from the condition 
a long time.  She makes no reference to reviewing any other 
treatment records or discussing his condition with any other 
practitioner.  This statement is of little probative value 
because it merely repeats the Veteran's claim and is devoid 
of medical analysis.  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence, and the Board is not required to 
accept that history.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).     

There is no medical opinion as to the etiology of the 
Veteran's fecal incontinence, despite the actions of the VA 
medical center staff in recording the Veteran's subjective 
complaints.  That his claim of in-service hemorrhoid 
surgeries and long untreated fecal incontinence was noted in 
the section for subjective complaints did not transform the 
Veteran's contentions into reasoned medical opinion or fact.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board is mindful of its heightened obligations to explain 
its decision in light of a claim such as the Veteran's where 
the service treatment records have been destroyed in the 1973 
record center fire.  The Board acknowledges the Veteran's 
assertions that he had a bleeding bowel movement in service 
and had at least one surgery for his hemorrhoids.  However, 
the Veteran's 1954 separation Report of Medical Examination 
has survived and it reports the Veteran's anus and rectum 
were clinically normal upon his discharge from service.  

However, the bulk of the Veteran's and his spouse's testimony 
before the Board pertained to the continuity of the symptoms, 
specifically that ever since the in-service surgery the 
Veteran has experienced some sort of bowel disorder, 
alternatively claimed as hemorrhoids, bowel problems, bowel 
disorder, or fecal/stool incontinence.  Upon a review of the 
entire claims file, the Board finds that the testimony of the 
Veteran and his spouse lacks credibility, and so is 
unpersuasive.

The Veteran at hearing presented his spouse as a witness to 
his over fifty year long struggle with fecal incontinence.  
The spouse testified to being married to the Veteran for over 
fifty years and said that "we have had a miserable life" 
and further testified that "we" were unable to go anywhere 
and do anything because of his incontinence.  See Transcript, 
p.15.  She further stated that this had been going on "ever 
since that time" for 56 years.  See Transcript, p.16.

The Board notes that within the record, beginning with a 
signed statement by the Veteran dated March 1985, are 
statements and VA Forms 21-0515, also signed by the Veteran, 
stating that he derived no income from his legal spouse and 
that they lived in separate homes.  Several signed VA Forms 
21-0515 date the separation as occurring in 1983.  In 
response to an allegation of fraud, the Veteran's spouse 
submitted a statement dated April 1992 that on average her 
husband spends no nights per week with her, though she added 
that sometimes, when she is sick, her husband will stay with 
her at night.  The Veteran also submitted an April 1992 
statement stating that he is "really" not living with his 
wife, but his son.  Another February 1997 statement signed by 
the Veteran stated that he and his spouse are still 
separated.  The record contains signed VA Forms 21-0515, 
dated until 2002, stating that the Veteran derived no income 
from his spouse, and every such form has the block checked 
that indicated the Veteran's marital status was "married - 
not living with spouse."  As both the Veteran and his spouse 
have informed the RO they lived apart and did not share 
income for nearly 19 years (1983 - 2002), the Veteran and his 
spouse cannot also represent to the Board her knowledge of 
what symptoms the Veteran has continuously experienced during 
that same time period.  For this reason, the Board finds the 
2009 testimony of the Veteran and his spouse to lack 
credibility and to be unpersuasive.    

The Board also notes that following the Veteran's discharge 
from service, 30 years passed before the Veteran submitted a 
claim which did not include "fecal incontinence."  The 
Veteran did not fail to complain about diabetes and several 
other conditions through the course of two VA examinations in 
July and August 1983, though he did not mention fecal or 
stool incontinence.  Another nearly 23 years passed, also 
without complaint, before he submitted the current claim.  
The VA treatment record in which he first complained about 
fecal incontinence and the private hospital record are both 
dated after his claim.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to 
discuss his current pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the Board has already determined that the Veteran's 
testimony suffers from a lack of credibility. 

The absence of documented complaints or treatment for nearly 
50 years following military discharge is more probative than 
the Veteran's current recollection as to symptoms.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.  
Moreover, no competent evidence of record causally relates 
any current fecal incontinence, hemorrhoids, or bowel 
disorder to active service.

The Board does not doubt that the Veteran himself believes 
that his current fecal incontinence is causally related to 
active service.  However, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of 
lay diagnosis); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a 
case in which the Veteran and his representative's lay 
beliefs alone can serve to establish any association between 
the claimed disability and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in July 2006, before the initial 
original adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A January 2008 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the January 
2009 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, 
because service connection for hemorrhoids, mild, claimed as 
bowel disorder, is denied, any questions regarding a 
disability rating and effective date are now moot. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letters of record, July 2006 and 
January 2008, do satisfy the requirements under Kent.  
However, because the instant decision reopens the Veteran's 
hemorrhoids claim, any notice deficiency cannot be found to 
prejudice the Veteran here.  

The Board notes that the Veteran's complete service treatment 
records are not available, although a copy of his November 
1954 separation Report of Medical Examination is in the 
claims file.  The National Personnel Records Center (NPRC) 
has indicated that the remainder were most likely destroyed 
in the fire at that records storage facility in 1973.  The 
Board is satisfied that the RO has taken all necessary steps 
to secure the complete service treatment records and, given 
the responses from the NPRC, that additional efforts would be 
futile.  38 U.S.C.A. § 5103A(b).  In a case such as this, 
where service treatment records are unavailable, the Board 
has been mindful of the heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).

The Board also notes that the RO attempted to obtain the 
Veteran's Social Security Administration records; however the 
RO was informed that those records were unavailable, as they 
had already been destroyed.  See January 2009 Formal Finding.

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the fecal incontinence, claimed as 
mild hemorrhoids and as bowel disorder.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board has carefully considered the Court's language in 
Mclendon that the threshold for showing this association is a 
low one.  However, there is a threshold.  In this case there 
is no credible evidence of continuity of symptomatology.  Nor 
is there any even speculative medical evidence of an 
association.  Further, the Veteran was afforded a VA general 
medical examination in 1983.  Only the Veteran's contentions 
provide any suggestion of such associations, and the 
credibility of those contentions has been discussed at 
length, above.  The Board does not find the Veteran's 
contentions to rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McClendon.

As explained above, the Veteran is not competent to provide a 
medical opinion on such a complex issue, therefore his 
opinion as to a causation or aggravation relationship in 
these particular matters is not an indication of an 
association.  If a Veteran's mere contention, standing alone, 
that his claimed disability is related to his service or to a 
service connected disability is enough to satisfy the 
"indication of an association," then that element of 38 
U.S.C.A. § 5103A is without meaning because in every claim, 
the Veteran will necessarily so contend.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  
There is no identified relevant evidence that has not been 
accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence having been received, the claim for 
service connection for hemorrhoids, mild, claimed as bowel 
disorder and fecal incontinence, is reopened and the appeal 
is granted only to that extent.

Entitlement to service connection for hemorrhoids, mild, 
claimed as bowel disorder and fecal incontinence, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


